—In an action to recover on an instrument, which was commenced by a motion for summary *406judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Lane, J.), dated June 29, 1994, as denied its motion to vacate a judgment entered on its default.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendant failed to offer a justifiable excuse for its default in this case. Thus, its motion to vacate the judgment entered on its default was properly denied (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.